Exhibit 10.4

Exhibit 7.2(h)

APPOINTMENT OF REPRESENTATIVE

          The undersigned stockholder (“Clayco Stockholder”) understands that
his/her/its execution of this Appointment of Representative is a condition to
the merger of Clayco Banc Corporation (“Clayco”) into Enterprise Financial
Services Corp (“Buyer”) pursuant to the Agreement and Plan of Merger among Great
American Bank, Clayco, the Buyer and Jeffrey J. Kieffer as Seller Representative
(the “Seller Representative”), dated November 22, 2006 (the “Agreement”). 
Capitalized terms used in this Appointment of Representative and not otherwise
defined in this document shall have the meanings given to them in the
Agreement. 

1.  Appointment of Seller Representative.  The Clayco Stockholder hereby
appoints the Seller Representative to act as such stockholder’s representative
in connection with the merger of Clayco into the Buyer contemplated by the
Agreement and the post-closing activities relating to the Contemplated
Transactions contemplated by the Agreement and that certain escrow agreement
(the “Seller Representative Escrow Agreement”) entered into between the present
stockholders of Clayco (the “Clayco Stockholders”), the Seller Representative
and the Escrow Agent that provides for the indemnification of the Seller
Representative, the payment of the expenses he incurs serving as the Seller
Representative and the contribution to the Clayco Stockholders of amounts
necessary to cause the Clayco Stockholders to share on a prorata basis any
indemnification obligations, expenses or other liabilities under the Agreement
or the Escrow Agreement.  By his signature below, the Seller Representative
accepts such appointment.  The Clayco Stockholder and the Seller Representative
acknowledge and agree that the Buyer is relying on the information in this
Appointment of Representative and is a third-party beneficiary of this
Appointment of Representative.

2.  Authority of Seller Representative. The Seller Representative shall have the
authority to execute the Agreement, the Escrow Agreement, the Seller
Representative Escrow Agreement and any and all instruments and other documents
concerning the Contemplated Transactions on behalf of the Clayco Stockholder and
to do any and all other acts or things on behalf of the Clayco Stockholder,
which the Seller Representative may deem necessary or advisable on behalf of the
Clayco Stockholder or which may be required by the Agreement or the Clayco
Closing Documents in connection with the consummation of the Contemplated
Transactions.  Without limiting the generality of the foregoing, the Seller
Representative shall have full and exclusive authority to:

          (a)           agree with Buyer with respect to any matter or thing
required by or deemed necessary by the Seller Representative in connection with
the Agreement or the Clayco Closing Documents, including without limitation any
amendments thereto prior to or after the Closing;




          (b)           give and receive notices on behalf of the Clayco
Stockholder, except as to the notices referenced in Sections 2.5(e), 2.6 and 2.7
of the Agreement;

          (c)           generally do all things and perform all acts, including
without limitation executing and delivering all agreements, certificates,
receipts, consents, elections, instructions, and other instruments or documents
contemplated by or deemed necessary or advisable by the Seller Representative in
connection with the Agreement, the Seller Representative Escrow Agreement or the
Clayco Closing Documents; 

          (d)           take all actions necessary or desirable in connection
with the operation of the Agreement, the Escrow Agreement and the Seller
Representative Escrow Agreement, including enforcement of amounts due to the
Clayco Stockholder under the Escrow Agreement and the Seller Representative
Escrow Agreement, payment of amounts due to the Seller Representative under
Escrow Agreement and the Seller Representative Escrow Agreement, defense and/or
settlement of any indemnification or other claims made by Indemnified Persons
pursuant to Section 9 of the Agreement, the Escrow Agreement or the Seller
Representative Escrow Agreement, and the amendment of the Escrow Agreement and
the Seller Representative Escrow Agreement; and

          (e)           retain attorneys, accountants and other professionals to
provide services to the Seller Representative as deemed appropriate in
connection with the Closing of the Contemplated Transactions or related matters
arising thereafter, including but not limited to issues involving the Escrow
Agreement or the Seller Representative Escrow Agreement.

3.  Authority;  Successor.  All decisions by the Seller Representative shall be
binding upon the Clayco Stockholder.  The Clayco Stockholder shall not have any
right to object, dissent, protest, or otherwise contest the Seller
Representative’s decisions.  Buyer shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or document received by or from the
Seller Representative and any action taken or decision made by the Seller
Representative on behalf of the Clayco Stockholder.  If Jeffrey J. Kieffer
resigns or becomes unable to perform his duties under this Appointment of Seller
Representative, Michael D. Balsbaugh shall become the new Seller
Representative.  Carl Eichenberger shall succeed Jeffrey J. Kieffer, Michael D.
Balsbaugh or such other person serving as the Seller Representative and become
the Seller Representative on the first Business Day after the Closing.  If
Michael D. Balsbaugh, before the Closing Date, or Carl Eichenberger, after the
Closing Date, any other successor Seller Representative resigns or becomes
unable to perform his duties as the Seller Representative, the Clayco
Stockholders shall promptly meet and select a new Seller Representative.  Any
new Seller Representative shall promptly execute and deliver to Buyer and the
Escrow Agent a supplement to this Appointment of Seller Representative agreeing
to the terms of this Appointment of Representative.  Any former Seller
Representative shall be entitled to the same indemnification rights and
protection from liability provided to a then-serving Seller Representative under
this Appointment of Representative.

2




4.  Compensation and Expenses.  No compensation shall be paid to the Seller
Representative for serving in this capacity; provided, however, that if the
Seller Representative incurs out-of-pocket expenses in connection with the
actions contemplated by this Appointment of Representative, he shall be entitled
to reimbursement of all such expenses.  The Seller Representative shall maintain
(at the offices of Clayco or at such other location that the Seller
Representative selects) invoices and other evidences of the expenses
reimbursed.  Any payments due to the Clayco Stockholder under the Escrow
Agreement or the Seller Representative Escrow Agreement shall first be applied
to reimburse the Seller Representative for his out-of-pocket expenses, upon
notice delivered to Escrow Agent of the amount to be reimbursed, provided that
all such payments shall be deducted proportionately from all of the Clayco
Stockholders.

5.  Liability and Indemnification.  Except as to the obligations specifically
required of the Seller Representative under the Agreement and the Escrow
Agreement, the Seller Representative shall not be responsible for the
obligations of the Acquired Companies or be obligated to the Buyer for Damages,
except to the extent the Seller Representative is also a Clayco Stockholder and
except for his bad faith, gross negligence or willful misconduct.

          The Seller Representative shall not be liable to the Clayco
Stockholder with respect to any action taken or suffered by him in reliance upon
any notice, direction, instruction, consent or statement or other paper or
document believed by him to be genuine and duly authorized, nor for anything
except his bad faith, gross negligence or willful misconduct.  All conduct of
the Seller Representative shall be undertaken in good faith and he shall not, as
the result of his acting as the Seller Representative, be responsible for the
validity, enforceability or collectability of any of the obligations of any of
the other parties to the Agreement, the Clayco Closing Documents or the Seller
Representative Escrow Agreement.

          The Seller Representative shall be entitled to indemnification from
and be held harmless by the Clayco Stockholder against any loss, expense
(including reasonable attorneys’ fees) or other liability arising out of his
service as Seller Representative under this Appointment of Representative, other
than for harm directly caused by his bad faith, gross negligence or willful
misconduct, and in such event he shall be entitled to payment thereof from the
Seller Representative Escrow Agreement or the Escrow Fund out of amounts
otherwise payable to the Clayco Stockholder.

6.  Representations and Warranties.  The Clayco Stockholder hereby represents
and warrants to the Buyer as follows:

          (a)       I am an “accredited investor” as defined by Regulation D
promulgated by the Securities and Exchange Commission, and certify that each of
the initialed statements below applies to me:

 

1)     ______

natural person with individual income (exclusive of any income attributable to
my spouse) of more than $200,000 in each of 2006 and 2005, or joint individual
income with my spouse in excess of $300,000 in each of those years, and
reasonable expectation to reach the same level of income in 2007

3




 

2)     ______

 natural person with an individual net worth, or joint net worth with my spouse,
that exceeds $1,000,000

 

 

 

 

3)     ______

 corporation not formed for the specific purpose of acquiring Buyer stock, with
total assets in excess of $5,000,000

 

 

 

 

4)     ______

 trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring Buyer stock, the purchase of which is directed by a
“sophisticated person” as described in Rule 506(b)(2)(ii) under the Securities
Act of 1933, as amended (the “Act”)

 

 

 

 

5)     ______

 revocable trust which may be amended or revoked at any time by the grantors,
and all the grantors are individual accredited investors

 

 

 

 

6)     ______

 individual retirement account with investment decisions made solely by persons
that are accredited investors

          (b)      I reviewed the Agreement, the Clayco Closing Documents and
the Seller Representative Escrow Agreement.  I have been furnished any
information that I have requested relating to the Buyer, its business and
financial condition, and the Contemplated Transactions and I have been afforded
the opportunity to ask questions and receive answers concerning those matters
and the terms and conditions of the Contemplated Transactions and to obtain any
additional information that Clayco or the Buyer possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy or
completeness of the information provided.  I also have been furnished access to
any and all other information that is material to my or a reasonable investor’s
decision to engage in the Contemplated Transactions.

          (c)      At the special meeting of the stockholders of Clayco, I voted
in favor of the Contemplated Transactions and the execution of the Agreement,
the Clayco Closing Documents and the Seller Representative Escrow Agreement.

          (d)      I own my shares of Clayco stock free and clear of all claims,
liens and encumbrances, my Clayco stock is fully paid and non-assessable, and I
have all requisite power and authority to grant the powers to be granted by this
Appointment of Representative to the Seller Representative.

          (e)      I am acquiring the Buyer’s stock in the Merger (i) solely for
investment for my own account and not as nominee or agent or otherwise on behalf
of any other person and (ii) not with a view to or with a present intention to
reoffer, resell, fractionalize, assign, grant any participating interest in, or
otherwise distribute the stock of the Buyer.

4




          (f)      I understand and am fully aware that the Buyer’s stock I am
receiving in the Merger has not been registered with the Securities and Exchange
Commission under the Act, or under any state securities laws, in reliance on the
exemptions specified in such laws, which reliance is based in part upon my
representations and on such other information as may have been requested.  I
understand and am fully aware that although certain “safe harbors” exist for
selling the Buyer’s stock, I will be unable to sell Buyer’s stock for one year
after the Closing Date, and then only if certain other conditions set forth in
Rule 144 under the Act are satisfied.  I understand that the Buyer’s stock has
not been approved or disapproved by the Securities and Exchange Commission, or
by the securities regulatory authority of any state, nor have any of the
foregoing authorities passed upon or endorsed the merits of the Contemplated
Transactions.  I further understand and agree that the Buyer’s stock may not be
reoffered, sold, transferred, pledged or hypothecated to any person in the
absence of registration under the Act and any applicable state securities laws,
or evidence satisfactory to the Buyer that such registration is not required.

          (g)       I understand and am fully aware that for the first two years
after the Closing Date, the Buyer will have a right of first refusal on the
Buyer’s stock issued in the Merger.  I understand that if I intend to sell any
of the Buyer’s stock received in the Merger during the first two years after the
Closing Date, I must give written notice to the Buyer that I plan to sell
shares, including the number of shares I plan to sell and the Buyer will have
the right to purchase my shares at the market price.

           (h)      I understand that the certificates representing my shares
will include legends describing the restrictions under securities laws and the
right of first refusal described in subsections (f) and (g) above. 

7.  Release.  I, the Clayco Stockholder, hereby release and forever discharge
the Buyer, Clayco, the Bank, and each of their respective past, present and
future Representatives, affiliates, shareholders, controlling persons,
Subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, Proceedings, causes
of action, Orders, obligations, contracts, agreements, debts and liabilities,
which I or any of my Related Persons now have, have ever had or may ever have
against any Releasees arising contemporaneously with or prior to the Closing
Date or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date, including, but not limited
to, any Claim related to the tax consequences of my receipt of the Purchase
Price or any rights to indemnification or reimbursement from any of the
Releasees, whether pursuant to their respective Organizational Documents,
contract or otherwise and whether or not relating to claims pending on, or
asserted after, the Closing Date; provided, however, that nothing contained
herein shall operate to release any obligations of Buyer arising under the
Agreement or any claim I may have against Buyer under applicable federal or
state securities laws.

5




          I hereby irrevocably covenant to refrain from asserting any claim or
demand, or commencing or causing to be commenced, any Proceeding of any kind
against any Releasee, based upon any matter purported to be released by this
Section 7.

8.  Miscellaneous.  This Appointment of Representative may be executed in one or
more counterparts, each of which will be deemed to be an original copy and all
of which, when taken together, will be deemed to constitute one and the same
agreement.  This Appointment of Representative will apply to and be binding in
all respects upon the successors of the parties and the Buyer. Nothing expressed
or referred to in this Appointment of Representative will be construed to give
anyone other than the parties and the Buyer any legal or equitable right,
remedy, or claim under or with respect to this Appointment of Representative.

9.  Jurisdiction and Venue.  This Appointment of Representative will be governed
by the laws of the State of Missouri without regard to conflicts of laws
principles.  Any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Appointment of Representative shall be
brought in the courts of the State of Kansas, Johnson County, or, if it has or
can acquire jurisdiction, in the United States District Court for the Eastern
District of Kansas.  The Clayco Stockholder and the Seller Representative
consent to the jurisdiction of all such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any of such persons anywhere in the world.

          IN WITNESS WHEREOF, each of the parties has executed and delivered
this Agreement as of the date set forth opposite such party’s name below.

[ADD SIGNATURE BLOCK FOR CLAYCO STOCKHOLDER AND FOR SELLER REPRESENTATIVE]

6